Citation Nr: 0800777	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  99-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of fractures of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1970 to July 1973.  
He was born in 1915.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
AK.  The VARO of jurisdiction subsequently changed to St. 
Louis, MO.

Service connection is also currently in effect for defective 
hearing, evaluated as 40 percent disabling; degenerative disc 
disease of the cervical spine, evaluated as 20 percent 
disabling; post surgical discectomy, lumbar spine with 
persistent neurological changes, rated at 20 percent; 
enlarged prostate, rated at 10 percent; and traumatic 
arthritis of the right mid tarsus, rated as noncompensably 
disabling.  These issues are not part of the current appeal.

The veteran filed his current claim in 1998.  In a July 1998 
rating decision, the RO increased the evaluation from 10 to 
20 percent disabling for residuals of the left tibia and 
fibula, effective April 8, 1998.  However, since that is not 
the maximum available, the issue remained on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  

In December 1998, the veteran presented testimony at a 
personal hearing before a Hearing Officer, at the Little Rock 
RO.  A transcript of the hearing is of record.  

In November 2003, the Board issued a decision which denied an 
evaluation in excess of 20 percent for residuals of fractures 
of the left tibia and fibula. 

The veteran appealed the November 2003 Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
November 2005, the Court issued an Order vacating the Board's 
November 2003 decision and remanding the matter to the Board 
for actions consistent with the Order.  In April 2006, the 
Board remanded the case.

In June 2007, the undersigned Veterans Law Judge granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

FINDINGS OF FACT

1.  The veteran has significant limitation of motion, 
crepitus, giving way, and primary symptoms of pain, 
functional impairment on certain relatively routine 
activities, and instability in the left leg which more nearly 
than not approximates a severe rather than slight or moderate 
level; he has edema even while taking blood pressure 
medications.

2.  Nonunion of the left tibia or fibula or ankylosis is not 
shown, although there is mild malalignment and angulation and 
significant valgus at the ankle joint; he does not now wear a 
brace, but obtains relief from an ACE bandage or injections 
and has developed an antalgic gait.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, and no more, are met 
for residuals of left tibia/fibula fractures.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3,321, 4.1, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 

The veteran filed a claim for increased compensation in 1998.  
Since then, he has been informed on numerous occasions as to 
what is required to support his claim by the RO, the Board 
and the Court, and additional clinical data has been obtained 
from both private and VA sources.  Considering the actions 
taken herein, the Board finds that the RO has adequately 
satisfied the duty to assist under the VCAA.

The Board finds that the content of various letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  VCAA notification was furnished prior to the initial 
adjudication; any other defect with respect to timing was 
harmless error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has indicated that he had 
no other information or evidence to give VA to substantiate 
his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the veteran.  Any presumption of error as to VCAA 
notice has been rebutted in this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


II.  Applicable Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Initially, the Board notes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Under 38 C.F.R. § 4.71a, DC 5257 (for impairment of the 
knee), a 10 percent disability evaluation requires slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation requires moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation requires severe 
recurrent subluxation or lateral instability..

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating. 

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  Under 
DC 5260, limitation of flexion of the knee to 60 degrees 
warrants a noncompensable evaluation, limitation of flexion 
to 45 degrees warrants a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation and 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code.  

Under DC 5261, limitation of extension of the knee to 5 
degrees warrants a noncompensable evaluation, limitation of 
extension of the knee to 10 degrees warrants a 10 percent 
evaluation, limitation of extension to 15 degrees warrants a 
20 percent evaluation, and limitation of extension to 20 
degrees warrants a 30 percent evaluation.  Limitation of 
extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.

Under DC 5262, a 10 percent rating is warranted for slight 
disability; a 20 percent rating is warranted for malunion of 
the tibia and fibula with moderate knee disability; a 30 
percent rating is warranted for malunion with marked 
disability; and a 40 percent rating is warranted for nonunion 
of the tibia and fibula with loose motion and requiring a 
brace.  The Board observes that the words "moderate" and 
"marked" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

The Rating Schedule provides that the normal range of motion 
of the knee is zero degrees on extension to 140 degrees on 
flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23- 
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under DC 5257, the veteran must also have 
limitation of motion under DC 5260 or DC 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under DC 5260 or DC 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
General Counsel held that when considering Diagnostic Codes 
5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may 
receive a rating for limitation in flexion only, limitation 
of extension only, or separate ratings for limitations in 
both flexion and extension under DC 5260 (leg, limitation of 
flexion), and DC (leg, limitation of extension).  Where a 
veteran has both limitation of flexion and limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
parts as arthritis degenerative. 

According to DC 5010, traumatic arthritis is to be rated as 
degenerative arthritis.  DC 5003 states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint of group of minor joints affected 
by limitation of motion to be combined, not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider ":functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; functional loss may occur as a result of weakness, 
fatigability, incoordination, or pain on motion. 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled"

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  Specific 
diagnostic code provisions relate to arthritis as others are 
available for rating limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Shortening of bones of the lower extremity, from 11/4 to 2 
inches (3.2 centimeters to 5.1 centimeters) warrants a 10 
percent rating.  Higher ratings are assignable for shortening 
of more than 2 inches.  38 C.F.R. § 4.71a, Diagnostic Code 
5275.

III.  Factual Background

Service connection was established for residuals of fractures 
of the left tibia and fibula, with the award of a 10 percent 
disability rating, in August 1973.

The veteran filed a claim for a rating in excess of 10 
percent for residuals of his fractures of the left tibia and 
fibula, in April 1998.  In a July 1998 rating decision, the 
RO increased the evaluation from 10 to 20 percent disabling, 
effective April 8, 1998.

The record reflects that the veteran was accorded a VA 
examination in April 1998.  He complained of pain, swelling, 
incoordination, and instability of the left ankle.  The 
physical examination revealed good overall alignment of the 
left lower extremity.  His left ankle showed a range of 10 
degrees in dorsiflexion, at which point the heel cords became 
tight and produced pain, and to 40 degrees in plantar 
flexion, the end point of which produced pain.  The 
impressions were remote fracture, left tibia, which required 
open reduction and internal fixation, and ligamentous injury, 
left ankle, secondary to remote trauma with degenerative or 
traumatic changes secondary to that remote injury.

In a medical report dated in September 1998 from W.H., M.D., 
it was noted that the veteran presented with left knee pain 
for the past five to six months.  The veteran reported 
giving-way episodes.  His gait was normal.  Standing 
alignment was neutral.  Range of motion was 0 to 130 degrees.  
He had 2+ patellofemoral crepitation with active extension.  
He was point-tender over the lateral femoral epicondyle.  He 
was non-tender over the lateral meniscus.  The McMurray's 
test caused pain, laterally.  The ligament examination was 
stable.  The tibia was well aligned.  X-rays revealed mild 
lateral patellar tilt.  The impression was left knee 
chondromalacia and probable iliotibial band syndrome.

During his personal hearing before a Hearing Officer at the 
RO in December 1998, the veteran testified that he 
experienced swelling of his left ankle.  He wore an elastic 
brace on his left ankle.  He also complained of swelling of 
the tibia, and pain where the pins are located.  For the last 
three months his knee had been bothersome with pain.  He said 
he experienced giving-way of the left knee and leg, as well 
as pain.  He used no assistive devices.

The veteran was accorded a VA orthopedic examination in 
December 2000.  On clinical evaluation, he was able to lift 
up on his toes and lean back on his heels with some minor 
shakiness, which was acceptable for his age.  His gait was 
normal. He was able to squat.  There was no bone shortening, 
no tenderness, and no instability of the tibia and fibula.  
There was some bogginess of the ankle but no effusion.  There 
was tenderness upon manipulation of the ankle.  The Achilles 
tendon was intact.  Range of motion was as follows: internal 
rotation was to 20 degrees with pain; external rotation was 
to 25 degrees with pain; dorsiflexion was to 30 degrees; and 
plantar flexion was to 20 degrees.  There was no tenderness 
or effusion of the knee.  There was crepitus on the left.  
Flexion was to 120 degrees.  The ligaments and meniscus were 
intact.  The diagnosis indicated history of fracture of the 
left tibia and fibula, with residual strain.

The veteran was accorded a VA examination in March 2003.  He 
complained of pain and swelling with weight-bearing.  He used 
a cane to walk, but could not walk long distances because of 
swelling and fatigability.  He denied lack of endurance and 
instability.  On examination, no gait disturbance was 
observed.  He was able to stand up without assistance.  He 
was able to remove his shoes and socks while bending on his 
leg without any problems.  There was a slight curved 
indentation area with a bony prominence felt on palpation and 
tenderness on touching at the thigh area.  There was also 
slight swelling of the left malleolus area of the left  
ankle.  There was no effusion felt.  There was mild 
tenderness on manipulation of the left ankle.  The Achilles 
tendon was intact and there was no tenderness on palpation.  
The left ankle range of motion appeared to be limited, with 
lateral flexion of 25 degrees, and dorsiflexion was to 10 
degrees with subjective pain.  There was limited motion on 
inversion and eversion, with no obvious misalignment noted.  
Palpation of the upper area of the left leg revealed it to be 
slightly tender, with a slight trace of edema as compared to 
the right leg.  The diagnoses were status post left tibia and 
fibula fracture with hardware put in place in 1952, with 
residual strain and swelling on repetitive use and walking, 
and status post fracture of the left ankle with residual 
strain with repeated range of motion.  X-rays showed 
degenerative changes, most likely secondary to trauma.

VA treatment records dated in April 2003 show that the 
veteran was seen with complaints of left ankle pain and 
swelling.  A physical examination revealed mild swelling, 
decreased range of motion, and active pulses.  He had had 
edema for 8-9 months, and it was noted that he was taking 
medications for his blood pressure.  The diagnosis was ankle 
pain.

Statement and clinical data was submitted from a private 
physician, RIM, M.D., including a statement in March 2006 to 
the effect that the veteran had been complaining of pain in 
his left ankle.  He said that he had had a recent increase in 
the discomfort which did not seem to improve regardless of 
the time he gave it to do so.  On examination, there was 
slight swelling of the left ankle.  He had marked restriction 
of range of motion, which he said had become a chronic 
problem.  There was no observed major effusion, no tenderness 
over the old fracture site, and no neurological impairment.  
X-rays showed replacement screws and mild arthritis with some 
mild angulation from the prior fracture.  The physician felt 
that he would probably continue to be symptomatic.  He was 
felt to have had an aggravation of the underlying arthritic 
process and mild malalignment as well.  The physician 
injected the ankle to give some relief. 

On VA orthopedic evaluation in January 2007, the veteran said 
that the left knee problems from the in-service vehicular 
accident had healed without difficulty, but he continued to 
have left ankle problems.  He said that twice he had had 
injections into the left knee with some relief.  Bracing had 
not been helpful and hampered shoe-ing.  His left ankle pain 
was said to limit his activity.  He walked with an antalgic 
gait.  He said an ACE bandage provided some relief.  He had 
had exacerbations of pain that required acute intervention.  
He had also had two episodes of giving out of the left ankle.  
On one occasion, he had gone to a private emergency room and 
a referral to an orthopedic surgeon who injected the ankle.  

The left knee pain was described as aching when trying to 
descend steps.  This was a result of the alteration in his 
gait necessitated by the ankle stiffness and discomfort.  He 
took Aleve for the pain.  Examination showed no effusion.  
However, he was exquisitely tender over the sinus tarsi, less 
over the anteromedial ankle, but he was tender there as well.  
His left ankle range of motion was limited to dorsiflexion of 
5 degrees and plantar flexion of 20 degrees.  His subtalar 
motion was also limited and he had pain on all extremes of 
motion.  He also had pain with palpation or any manipulation 
of the ankle.  Knee range of motion was 5-150 degrees with 
mild to moderate crepitus.  X-ray showed 5 fixation screws 
and alignment that was slightly valgus which produced 
"significant" valgus at the ankle joint.  Although the 
fracture was well healed, there was slight apex posterior 
angulation on the lateral view.  The examiner opined that the 
veteran's initial fracture resulted in abnormal angulation of 
the distal tibia, which, combined with the effect of the soft 
tissue injury, was likely to have produced arthrosis of the 
left ankle, manifest in his current symptoms.  He further 
opined that:

(the veteran's) findings and symptoms 
include an antalgic gait, markedly 
limited range of motion, painful range of 
motions of the ankle and subtalar joints, 
pain at extremes of motion of these 
articulations.  The changes in the 
patient's gait necessitated by his ankle 
discomfort and limited range of motion 
are likely to produce mild discomfort 
about the left knee, again the phenomena 
being attributable to the initial injury 
in 1952.

It should be expected that the patient 
will have flares of ankle discomfort that 
may be related to excessive use, changes 
in weather, or the necessity of 
subjecting the joint to extremes of 
dorsiflexion or plantar flexion.  These 
changes will be manifest primarily as 
pain, rather than further limitation of 
range of motion or fatigue or weakness. 

The examiner later reviewed the file, findings, and the chart 
as well as the X-rays, which showed moderate osteoarthritis 
of the left tibia.  He re-stated the above findings.

IV.  Analysis

In assessing the veteran's current residuals of his in-
service left ankle fractures with initial malalignment 
comparable to nonunion, the Board has an ample amount of 
contemporary information upon which to take appropriate 
judgments as to his symptomatology.  In this case, the 
evidence reflects that his fracture eventually healed without 
obvious signs of permanent nonunion, but there is still 
clear-cut evidence of malunion with significant functional 
impairment.  The task at hand is to determine what may be the 
most equitable and appropriate manner of compensating the 
veteran for the losses caused thereby.

At the outset of this discussion, an analysis of some of 
those potential elements not now found to be present would 
appear to be in order.  He does not manifest current signs of 
redness, drainage, chronic tissue swelling or heat; 
neurological findings are relatively normal; there is no 
functional impact from scarring.  He does not seem to have 
identified as might warrant a separate rating under DC 5275.  

However, his actual range of motions are significantly 
impaired, a factor which increases substantially on use and 
most of his normal activities.  

The veteran is most significantly hampered by the pain 
generated throughout the left leg, which is never absent and 
exacerbates with weather changes, certain activities, etc., 
notwithstanding the use of pain medications.  He has 
instability of his left ankle and secondary pain into the 
knee on walking and certain other activities.  He had 
obtained relief only from injection and that was short-lived.  

As mentioned above, his measurable limitations of motion, 
using the guidelines of 38 C.F.R. § 4.71, when considered 
with instability and degenerative changes as now shown, are 
not such as to warrant a separate rating for the arthritic 
involvement under above cited regulations and General Counsel 
directives.

In assigning the most appropriate code for his knee, it is 
noted that DC 5257 might be suitable, (which could 
alternatively provide for a 20 percent rating for moderate or 
30 percent rating for severe instability).  However, on 
review of the aggregate evidence, the Board concurs with the 
VARO in use of DC 5262.  In this regard, the veteran does not 
now exhibit such nonunion of the tibia/fibula as to cause 
loose motion and require a brace.  However, it is clear that 
his pain and other functional impairment is certainly well 
within the definition of "moderate".  The question is 
whether the other factors in his disability picture, some of 
which would warrant separate ratings if more severe, and 
including considerable pain and demonstrated instability at 
both knee and ankle on occasion, are more nearly of a greater 
severity as to be more accurately described as "marked".  
In essence, the Board believes that such a rating would 
compensate the degree of functional impairment resulting from 
pain and other symptoms.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The evidence is fairly evenly balanced in this regard, and 
accordingly, resolving reasonable doubt in his favor, the 
Board finds that a 30 percent rating is warranted under 
DiagnosticCode 5262 for the veteran's residuals of left ankle 
fractures.  

The Board notes that a separate disability ratings under DC 
5257 is not available, as the Board has considered the 
instability in assigning a rating for marked disability under 
DC 5262.  Thus, the Board believes that separate evaluations 
under these codes would violate the rule against pyramiding.  
See 38 C.F.R. § 4.14 (2007).

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In the instant case, the veteran has not reported, and record 
does not suggest, marked interference with employment other 
than contemplated within schedular standards, or frequent 
periods of hospitalization due to the left leg fractures.  He 
is now well into his 90's and is not working in any event.  
There is no evidence that the service-connected leg 
disability presents an unusual or exceptional disability 
picture.  The Board finds that the veteran's symptoms are 
consistent with the criteria in the Rating Schedule.  

The Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  Therefore, the Board concludes that the 
question of an extra-schedular rating has not been raised, 
and need not be further herein addressed.  Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Finally, in view of the Court's holding in Hart, supra, the 
Board has considered whether the case calls for staged 
ratings for his service-connected disability, as the Court 
indicated can be done in this type of case.  However, upon 
reviewing the longitudinal record in this case, we find that 
the increase granted herein should be awarded from the 
effective date of the 20 percent rating granted in 1998

ORDER

An increased evaluation of 30 percent for residuals, left 
ankle fractures, is warranted, subject to the pertinent 
statutory and regulatory criteria relating to the payment of 
monetary awards.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


